In an action to recover damages for injuries to person and property resulting from two successive rear-end collisions involving three automobiles, the accident having occurred while plaintiff’s automobile was stopped at a red traffic signal, the plaintiffs appeal from a judgment of the Supreme Court, Suffolk County, rendered June 23, 1959, after a jury trial, *654dismissing their complaint and awarding costs to defendants against them. Judgment affirmed, without costs. No opinion. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.